Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 16 that includes: 
Claim 16:
…
“
receiving, using a sensor array that includes a plurality of sensors, light from a plurality of layers through a fixed pattern aperture having a three- dimensional (3D) pattern of transmittance that is different in different portions of the fixed pattern aperture, wherein the layers are positioned at different distances from the fixed pattern aperture; generating a plurality of measurement vectors of basis images based on the light received from the plurality of layers through the fixed pattern aperture; and - 25 -Attorney Docket Number: NC314853-US generating a transformed sensing matrix associated with the fixed pattern aperture and the sensor array based on the plurality of measurement vectors.
”
Regarding dependent claims 17-22 these claims are allowed because of their dependence on independent claim 16 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 8 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 101
Claim 8-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in 

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

 For example,   Claim 8 recites merely a program without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 8 is directed to a program per se.  Program per se does   not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
As to claims 9-15, these claims are rejected due to their dependence on claim 8 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Zomet et al. (U.S. Publication 2007/0081815)
As to claim 1, Zomet discloses a camera comprising: a fixed pattern aperture having a three-dimensional (3D) pattern of transmittance, wherein the transmittance is different in different portions of the fixed pattern aperture (1006, Fig. 10 & [0052] discloses associating different attenuations to difference lenses by creating apertures of different transmittance); and a sensor array (108, Fig. 10 & [0052] discloses an image detector) comprising a plurality of sensors that generate signals based on an intensity of light received by the sensors through the fixed pattern aperture (1006, Fig. 10 & [0052] discloses associating different attenuations to difference lenses by creating apertures of different transmittance); and a sensor array (108, Fig. 10 & [0052] discloses an image detector).
As to claim 3, Zomet discloses everything as disclosed in claim 1. In addition, Zomet discloses wherein the 3D pattern of transmittance is determined by a randomly selected pattern, an orderly selected pattern, or a naturally occurring pattern. (via 1006, Fig. 10 & [0052] discloses associating different attenuations to difference lenses by creating apertures of different transmittance)(Examiner submits “Zomet” pattern of transmittance is determined by one of the above means)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Zomet et al. (U.S. Publication 2007/0081815) in view of Jiang (U.S. Publication 2019/0179164)
 As to claim 2, Zomet discloses everything as disclosed in claim 1 but is silent to wherein the 3D pattern of transmittance is unknown.
However, Jiang’s Abstract, [0001-0008], Fig. 6 & Corresponding Disclosure discloses wherein the 3D pattern of transmittance is unknown. (See Aperture Pattern Calculation and Complementary Aperture Pattern)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zomet’s disclosure to include the above limitations in order to reduce optical diffraction. 
As to claim 5, Zomet discloses everything as disclosed in claim 1 but is silent to wherein the sensor array is configured to capture a measurement vector of intensities of light from an arbitrary object that passes through the fixed pattern aperture.
However, Jiang’s [0003] discloses wherein the sensor array is configured to capture a measurement vector of intensities of light from an arbitrary object that passes through the fixed pattern aperture.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zomet’s disclosure to include the above limitations in order to facilitate compressive imaging. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zomet et al. (U.S. Publication 2007/0081815) in view of Bartzke et al. (U.S. Publication 2007/0081222)
As to claim 4, Zomet discloses everything as disclosed in claim 1 but is silent to wherein the fixed pattern aperture comprises a structured pinhole aperture.
However, Bartzke’s [0001-0016] discloses wherein the fixed pattern aperture comprises a structured pinhole aperture.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zomet’s disclosure to include the above limitations in order to provide critical efficiency and higher resolution with smaller dimensions. (See Description of Related Art)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zomet et al. (U.S. Publication 2007/0081815) in view of BLASSNIG et al. (U.S. Publication 2015/0024336)
As to claim 8, Zomet discloses receiving signals from a device comprising a fixed pattern aperture (1006, Fig. 10 & [0052] discloses associating different attenuations to difference lenses by creating apertures of different transmittance) having a three-dimensional (3D) pattern of transmittance and a sensor array (108, Fig. 10 & [0052] discloses an image detector) comprising a plurality of sensors that generate signals based on an intensity of light received by the sensors through the fixed pattern aperture (1006, Fig. 10 & [0052] discloses associating different attenuations to difference lenses by creating apertures of different transmittance); 
Zomet is silent to generating measurement vectors based on the signals generated by the sensors in the sensor array when exposed to a scene; and determining values of voxels that represent a 3D image of the scene based on the measurement vectors.
However, BLASSNIG’s Abstract & Background of Invention discloses generating measurement vectors based on the signals generated by the sensors in the sensor array when exposed to a scene; and determining values of voxels that represent a 3D image of the scene based on the measurement vectors.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zomet’s disclosure to include the above limitations in order to reconcile image data into a 3 dimensional representation.
CONCLUSION
No prior art has been found for claims 9-15 in their current form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661